51 N.Y.2d 994 (1980)
Board of Education, Mt. Sinai Union Free School District, Respondent,
v.
New York State United Teachers et al., Appellants.
Court of Appeals of the State of New York.
Argued November 14, 1980.
Decided November 25, 1980.
Jeffrey S. Karp, James R. Sandner and Donald Congress for appellants.
Oscar J. Bloom for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur.
*996MEMORANDUM.
The order of the Appellate Division should be reversed, with costs, and the judgment of Special Term denying a stay of arbitration should be reinstated.
The arbitration provisions of the parties' contract broadly and unambiguously embraced all claimed violations of the contract. The ambiguity, if any, in the provisions alleged to have been violated is, therefore, a matter for the arbitrator to resolve. (Matter of Wyandanch Union Free School Dist. v Wyandanch Teachers Assn., 48 N.Y.2d 669, 671.)
In addition, allowing arbitration of this grievance would violate no public policy. Although a board of education may not bargain away its authority to grant or deny tenure, it may limit its right to terminate a probationary teacher during the probationary period. (Board of Educ. v Barni, 49 N.Y.2d 311; Matter of Candor Cent. School Dist. [Candor Teachers Assn.], 42 N.Y.2d 266.)
Order reversed, with costs, and the judgment of Supreme Court, Suffolk County, reinstated in a memorandum.